IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20353
                         Summary Calendar


CLYDE URA CAIN, SR.,

                                         Plaintiff-Appellant,
versus

MARY TERRY; CAPTAIN WEDGEWORTH;
JAY MORGAN; KENT RAMSEY,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-4011
                       - - - - - - - - - -
                         August 15, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Clyde Ura Cain, Sr., a Texas prisoner (# 401418), appeals

the district court’s order dismissing his 42 U.S.C. § 1983 civil

rights complaint for failure to state a claim upon which relief

may be granted, pursuant to 28 U.S.C. § 1915A(b).   Cain alleged

that the defendants violated the due process protections of Wolff

v. McDonnell, 418 U.S. 539 (1974), in connection with

disciplinary proceedings against him; Cain asserts that the

disciplinary charges were false.   The district court did not err

in concluding that the period of solitary confinement and other


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20353
                                  -2-

punishments imposed upon Cain did not implicate a liberty

interest under the Due Process Clause.       See Sandin v. Conner, 515
U.S. 472, 483-84 (1995); Pichardo v. Kinker, 73 F.3d 612, 612

(5th Cir. 1996).   The court did not err in finding that the

complaint failed to state a claim.    See Ruiz v. United States,

160 F.3d 273, 274-75 (5th Cir. 1998).

     Because Cain’s appeal is without arguable merit, the appeal

is DISMISSED as frivolous.    5TH CIR. R. 42.2; see Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).       The dismissal of the

instant appeal as frivolous and the district court’s dismissal of

his § 1983 complaint under § 1915A(b) each count as a “strike”

under the three-strikes provision of 28 U.S.C. § 1915(g).          See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).       Cain is

cautioned that, once he accumulates three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.       See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.